The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Introduction
This Final Office Action is in response to Remarks provided on January 7, 2022, for the application with serial number 13/337,662.

Claims 1-38 are pending.
Response to Remarks/Amendments
35 USC §101Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner has not considered amended language from the claims since the Board Decision (4/29/2021).  The Examiner respectfully disagrees.  Each and every limitation of the claims has been considered in arriving at the conclusion that the claims are directed to an ineligible abstract idea.  The ‘wherein’ clause added to independent claims 1 and 21 merely describes step [g] of identifying second information in more detail.  Identifying information is itself an abstract idea, and the step of identifying information is performed as part of the abstract idea of generating a composite index for a set of securities.  Therefore, it does not provide a practical application or significantly more than an abstract idea.  Identifying information is a human activity and/or mental process that could be performed mentally or on paper.  However, the present claims recite the use of a computer to implement the abstract idea.  Using a generic computer to implement an abstract idea does not provide a practical application or significantly more than an abstract idea.  The addition of a ‘wherein’ clause further describing an abstract limitation cannot, and does not, render eligibility.  Moreover, the steps of the wherein clause are [1] applying an algorithm and [2] applying patterns.  These steps are also abstract ideas.  In effect, the independent claims recite a series of abstract limitations to 
The rejection for lack of subject matter eligibility is maintained.
35 USC §103 Rejections
The Applicant additionally traverses the rejection of independent claims 1 and 21 as being obvious over Ouimet in view Cohen, Usey, Hoogs, and Lawrence; contending that the Usey reference is deficient.  See Remarks pp. 18-19.  According to the Applicant, cited ¶[0100] and ¶[0110] of Usey does not apply risk-indicating patterns to cluster sentences using a company name.  The Examiner respectfully disagrees.  Usey teaches keywords and phrases that may include the names of companies (see ¶[0100] and [0110]).  Usey deals generally with semantic analysis that may, for example, involve a merger or fraudulent behavior that may affect a price of a commodity or stock.  See ¶[0039] and [0049].  Therefore, Usey generally deals with risk.  Therefore, the teachings of Usey meet the limitations to which it is mapped. 
The Applicant makes further arguments regarding alleged deficiencies of Usey.  However, the Board Decision (4/29/2021) has considered the teachings of Usey and found the teaching of Usey ¶[0007] to read on the limitations to which it is mapped.  See Board Decision (4/29/2021), pp. 22-23.  Lawrence is not cited for teaching the pre-processing step, making the Applicant’s arguments with respect to that limitation moot.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-38 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-38 are all directed to one of the four statutory categories of invention, the claims are directed to generating a composite index for a set of securities (as evidenced by exemplary claim 1; "based upon the set of information, generating a composite index for the set of securities"), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [a] integrating a set of server based tools on a computer, [b] pre-processing a first set of social media information by identifying and extracting metadata, [c] identifying . . . a first set of information, [d] generating a composite index, [e] transmitting a signal, [f] providing patterns, [g] identifying second information, and [h] revising the index.  Steps [b]-[h] are all steps for data processing related to the abstract idea of generating a composite index that do not amount to significantly more than the abstract idea of generating a composite index.  Step [a] recites an insignificant extrasolution step because it recites steps only tangentially related to the invention.  Essentially, step [a] limits the method to a toolbar plug-in application, which is, at best, tangential to the invention.  Therefore, it is an insignificant extrasolution step.  See MPEP §2106.5(g).  The dependent claims further recite steps for data manipulation (see claims 2-20 and 22-38) that are part of the abstract idea of generating a composite index.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include rules a human being could 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer implemented method with a client access device in independent claim 1; and a computer-based system with a processor, memory, and client device in independent claim 21). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer implemented method with a client access device and a processor and memory in independent claims 1 and 21) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: an element that is found to amount to insignificant extra-solution activity in step 2A must be evaluated in step 2B to determine whether that element amounts to more than well-understood, routine, and conventional activity.  Step [a] was found to amount to insignificant extra-solution activity in Step 2A.  That step is well-understood, routine, and conventional in the field; as evidenced by ¶[0015] of US 2008/0082542 A1 to Cohen et al.  That passage describes a client-side application as a plug-in extension designed to interact with a toolbar extension that displays as a toolbar.  The use of toolbar plug-ins is well-understood, 
The claims are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 17, 19-32, 35, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to Ouimet et al. (hereinafter 'Ouimet') in view of 2008/0208820 A1 to Usey et al. (hereinafter ‘Usey’), US 2005/0071217 A1 to Hoogs et al. (hereinafter 'Hoogs'), and US 2006/0004878 A1 to Lawrence et al. (hereinafter ‘Lawrence’).
 
Claim 1 (Previously Presented)
Ouimet discloses a computer implemented method for integrating server-based processing services in a client-side application (see ¶[0049]; the user interfaces with a web server), the method comprising.
integrating a set of server-based tools by an information integration and tools framework into an application on a client access device (see again ¶[0049]; a general example of a hardware configuration includes an architecture whereby the user interfaces with a web server).
wherein the server-based tools are presented in the application on the client access device in a web-based interface accessed through corresponding toolbar plug-ins in the application (see ¶[0015]; a client-side application may be an extension application (e.g., plug-in) designed to interact with a toolbar extension application that displays a toolbar as part of the user interface of a host Web browser).
Ouimet discloses a web-based investment management system and method (see ¶[0035]) employing a hardware configuration that may include a user interfacing with a server via a web browser (see ¶[0049]).  Cohen discloses toolbar plug-ins used in web browsers to allows applications to execute tools.  It would have been obvious for one of ordinary skill in the art to use the toolbar as taught by Cohen in the system executing the method of Ouimet with the motivation to execute the web-based management system in a web browser.
Ouimet does not explicitly disclose, but Usey discloses, pre-processing, by a metadata module in the set of server-based tools, a first set of social media information by identifying and extracting metadata from the first set of social media information to facilitate applying computational linguistic processes and sentiment analysis (see ¶[0007]; perform semantic analysis on data by collecting observations from a plurality of sources and organizing the observations into metadata attributes.  See also ¶[0054]; collectors may include servers and other hardware systems), the first set of social media information being individual commentary or interaction (see ¶[0039]; a threaded discussion could comprise an internet board posting or a blog discussion) and relating to a first set of companies and a first set of news articles from a plurality of information sources (see again ¶[0039]; a press release regarding a company of a CEO’s fraudulent behaviors, or recent oil prices.  See also ¶[0110]; Fortune 500 companies.  See also ¶[0002; data obtained from multiple sources);
identifying, by the set of server-based tools (see again ¶[0054]; collectors may include servers and other hardware systems), a first set of information derived from a first set of social media information based in part on the pre-processing (see again ¶[0007]; organize observations into metadata attributes).
Ouimet further discloses, the first set of information being associated with the first set of companies (see ¶[0054]; rate various companies based on environmental friendliness), the first set of companies being associated with a set of securities (see ¶[0033]-[0038]; buy and sell recommendations to adjust the portfolio holdings accordingly) the set of information comprising a subset of information other than securities transaction or regulatory filing information (see ¶[0034], [0035], [0054], [0057]. and [0086], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk);
wherein a set of sentiment scores are derived from the first set of social media information and are associated with the set of securities, the derivation of the sentiment scores based in part on the pre-processing (see again ¶[0034], [0035], [0054], [0057]. and [0086], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk.  See also ¶[0033]; funds with Exxon Mobil stock),
based upon the set of information, generating a composite index for the set of securities (see ¶[0032], [0038], [0052], and [0057] and Table 5 and Fig. 15; adjust the amount of risk to optimize a portfolio based on strategic weightings.  Here, the composite indices are risk and/or environmental friendliness); and
transmitting first signal associated with the composite index (see ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness).
Ouimet does not explicitly disclose, but Usey discloses, the first signal comprising a real-time stream accessible in the web-based interface in the application on the client access device (see ¶[0037]-[0039]; streaming conversations and data updated in real-time).
wherein the real-time stream is based at least in part on the set of sentiment scores associated with the set of securities in the composite index (see again ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness).
Ouimet does not specifically disclose, but Hoogs discloses, providing a set of risk-indicating patterns on a computing device (see ¶[0045]; a case library used to assess business risk); and
identifying, by the set of server-based tools, a second set of information derived from a second set of social media information, and identifying within the second set of information a set of potential risks by using a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns, the second set of information being individual commentary or interactions representing a collective sentiment relating to a second set of companies (see ¶[0026]-[0028]; any natural language sources containing qualitative business event information with keywords such as "bankrupt," "RICO," "management takeover," or "SEC."  See also ¶[0045]; reasoning algorithms are used to represent degree of match between a probe case and the case in the library).
Ouimet further discloses and a second set of news articles from the plurality of information sources and being identified in real time (see ¶[0034], [0035], [0054], and [0057], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk). 
Ouimet does not specifically disclose, but Hoogs discloses, and being temporally more recent than the first set of information (see abstract; determine business risk based on temporal proximity and the order of the qualitative business event information in the structured events record.); 
wherein identifying the second set of information further comprises: 1) automatically applying the risk-identification-algorithm to compare a set of seed words with words contained in the second set of social media (see again ¶[0026]-[0028]; any natural language sources containing qualitative business event information with keywords such as "bankrupt," "RICO," "management takeover," or "SEC."  See also ¶[0045]; reasoning algorithms are used to represent degree of match between a probe case and the case in the library).
Ouimet does not explicitly disclose, but Usey discloses, by using one or both of clustering or information theory processes, the set of seed words being stored in a database (see ¶[0058]; take advantage of clustering and other high availability features of an underlying database management system).
Ouimet does not explicitly disclose, but LAWRENCE discloses, and assigned a risk-type label or field representing a potential risk (see ¶[0404] and [0409]; a risk code field in a query process).
Ouimet does not explicitly disclose, but Usey discloses, 2) automatically applying the risk-indicating patterns to cluster risk indicative sentences from the second set of social media by extracting sentences containing a company name and clustering extracted sentences based on a set of features represented in electronic form (see ¶[0110]; incorporate search expressions and Topic Ticker ™ symbols containing the names of companies.  See also ¶[0100]; keywords, phrases, and lists of keywords or phrases).
Ouimet does not specifically disclose, but Hoogs discloses, revising the composite index in substantially real time based on the second set of information and transmitting a second signal associated with the revised composite index (see ¶[0050]; update the weight of the probe case and generate an alert if the weight reaches a predetermined threshold).
Furthermore, Usey further discloses the second signal comprising the real-time stream accessible in the web-based interface in the application on the client access device (see ¶[0037]-[0039]; streaming conversations and data updated in real-time).
Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Hoogs discloses a computer product for analyzing 
Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk by designating risk types and magnitudes with a risk code field.  It would have been obvious to include risk codes as taught by LAWRENCE in the system executing the method of Ouimet with the motivation to minimize risk types in a portfolio.
Hoogs additionally discloses wherein the real-time stream is based at least in part on the set of risk-indicating patterns (see ¶[0050]; update the weight of the probe case and generate an alert if the weight reaches a predetermined threshold).
Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Hoogs discloses a computer product for analyzing business risk using event information extracted from natural language sources that generates alerts based on risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to generate alerts for risks as taught by Hoogs in the system executing the method of Ouimet with the motivation to minimize risk.
Ouimet further discloses and the set of sentiment scores (see again ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness); and wherein at least one user- selectable element, associated with a server-based tool adapted to enter a user-directed command related to the revised composite index, is presented in the web-based interface (see ¶[0058] and [0061] and Fig. 10; a user may select investment rules via an interface).

Claim 2 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet further discloses wherein the composite index is one of a group consisting of: a composite environmental index (see Table 5); a composite corporate governance index; a composite human rights index; and a composite diversity index.
Claim 3 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not specifically disclose, but Hoogs discloses, further comprising repeating the providing the set of risk-indicating patterns on the computing device, identifying, by the set of server-based tools, the second set of information derived from the second set of social media information, and identifying within the second set of information the set of potential risks by using the risk- identification-algorithm based, at least in part, on the set of risk-indicating patterns, and revising the composite index in substantially real time based on the second set of information and transmitting the second signal associated with the revised composite index continually for a given time period (see ¶[0050] and Fig. 7; steps 92-118 may repeat). 
 Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Hoogs discloses a computer product for analyzing business risk using event information extracted from natural language sources that generates alerts based on risk.  It would have been obvious for one of ordinary skill in the art at the time of 

Claim 4 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not explicitly disclose, but Usey discloses, wherein the composite index is generated in real time (see abstract; indexes and presentations of the data are continually updated and modified in virtually real-time).
It would have been obvious for one of ordinary skill in the art at the time of invention to update the data in real time as taught by Usey in the system executing the method of Ouimet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet further discloses wherein generating the composite index further comprises:
identifying a first entity from the set of companies to which a green score will be assigned (see Table 1; an environmentally friendly score); and
calculating a green score associated with the first entity based at least in part on a set of social media information related to the first entity (see ¶[0034], [0035], [0054], and [0057], and Fig. 4A; a service provider provides an environmental friendliness rating based on social .
Claim 6 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 5.
Ouimet further discloses wherein the green score is arrived at based on one or more of the following positive criteria: product or manufacturing environmental related compliance or certification; energy efficiency (see ¶[0055]; renewable energy); corporate practices that promote environmental stewardship, consumer protection, human rights, and diversity, business/products involved in green technology, energy efficient technologies (see ¶[0055]; renewable energy), alternative fuel technologies, renewable resource technology and/or the following negative criteria: businesses involved in alcohol, tobacco, gambling, weapons, and/or the military (see ¶[0055]; military applications), and businesses not environmental standard compliant.

Claim 7 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not specifically disclose, but Lawrence discloses, further comprising calculating a sentiment score concerning the composite index (see ¶[0094], [0157]-[0159], and [0306]; a relevancy metric for risk through natural language processing).
and generating an alert signal concerning the composite index based at least in part on a change in the sentiment score (see ¶[0068]; alerts may be transmitted to users).
Ouimet discloses data processing to determine an environmental rating of a business.  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk.  It would have been obvious for one of ordinary skill in the 

Claim 8 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not specifically disclose, but Lawrence discloses, further comprising calculating a sentiment score set associated with the composite index and/or one or more entities from the set of companies (see ¶[0094], [0157]-[0159], and [0306]; a relevancy metric for risk through natural language processing).
Ouimet discloses data processing to determine an environmental rating of a business.  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine environmental risk through natural language processing as taught by Lawrence in the system executing the method of Ouimet with the motivation to determine environmental rating.

Claim 9 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not specifically disclose, but Lawrence discloses, wherein identifying information includes one or more of:
identifying embedded metadata or other descriptors; processing text, words, phrases; applying natural language linguistics analysis; applying Bayesian techniques (see ¶[0157]-[0159] and [0306]; natural language processing to identify risk-relevant information).


Claim 10 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet additionally discloses further comprising applying a predictive model to arrive at a predicted behavior associated with the composite index and/or one or more entities from the set of companies (see ¶[0067]-[0068]; a model predicted value based on correlative behavior).
Claim 11 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 10.
Ouimet additionally discloses further comprising generating an expression of the predicted behavior and/or a suggested action to take in light of the predicted behavior (see ¶[0067]-[0068]; a model predicted value based on correlative behavior).
Claim 12 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 11.
wherein the suggested action relates to a trade decision concerning an investment and is one of a group consisting of buy, sell or hold (see ¶[0033]-[0038]; buy and sell recommendations to adjust the portfolio holdings accordingly).

Claim 13 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet does not specifically disclose wherein the set of information is identified based on a temporal value.
However, Hoogs discloses wherein the set of information is identified based on a temporal value (see ¶[0049]; the pattern analyzer takes temporal relationships into account).
It would have been obvious to one of ordinary still in the art to include in the method of Ouimet temporal values in the data as taught by Hoogs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 14 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet additionally discloses further comprising generating a risk signal representative of a potential risk (see ¶[0032]; forecast potential impact on the portfolio).
Claim 17 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
further comprising: creating a classification, one or more companies being selected for inclusion in the set of companies based on the classification (see ¶[0006]; include class levels for each asset).
Claim 19 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet further discloses wherein the composite index is comprised of companies certified green compliant (see ¶[0032], [0055], [0060], and [0061], and [0063]; apply exception-based investing rules based on class levels for each asset including a theme for environmental friendliness and environmental rankings).
Claim 20 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
Ouimet additionally discloses wherein the set of social media is obtained from one or more of the following: news websites; online forums; website of governmental agencies; websites of academic institutes, political parties; online magazine websites; blogging websites; microblogging websites; social and professional networking sites; online advocacy and fundraising websites; information aggregators; Facebook; and Twitter (see ¶[0032]; a newsletter from an environmental group or industry advisor qualifies as "online advocacy” and “information aggregator,” respectively).
Claim 21 (Previously Presented)
a computer-based system for integrating server-based information processing in a client-side application (see ¶[0049]; the user interfaces with a web server), the system comprising:
a processor adapted to execute code (see ¶[0030]);
a memory for storing executable code (see again ¶[0030]).
an information integration and tools framework adapted to integrate a set of server-based tools into an application on a client access device (see again ¶[0049]; a general example of a hardware configuration includes an architecture whereby the user interfaces with a web server).
Ouimet does not explicitly disclose, but Cohen discloses, wherein the server-based tools are presented in the application on the client access device in a web-based interface accessed through corresponding toolbar plug-ins in the application (see ¶[0015]; a client-side application may be an extension application (e.g., plug-in) designed to interact with a toolbar extension application that displays a toolbar as part of the user interface of a host Web browser).
Ouimet discloses a web-based investment management system and method (see ¶[0035]) employing a hardware configuration that may include a user interfacing with a server via a web browser (see ¶[0049]).  Cohen discloses toolbar plug-ins used in web browsers to allows applications to execute tools.  It would have been obvious for one of ordinary skill in the art to use the toolbar as taught by Cohen in the system executing the method of Ouimet with the motivation to execute the web-based management system in a web browser.
Ouimet does not explicitly disclose, but Usey discloses, a metadata module adapted to pre-process a first set of social media information by identifying and extracting metadata from the first set of social media information to facilitate applying computational linguistic processes and sentiment analysis (see ¶[0007]; perform semantic analysis on data by collecting observations from a plurality of sources and organizing the observations into metadata attributes.  See also ¶[0054]; collectors may include servers and other hardware systems), the first set of social media information being individual commentary or interaction (see ¶[0039]; a threaded discussion could comprises an internet board posting or a blog discussion) and relating to a first set of companies and a first set of news articles from a plurality of information sources (see again ¶[0039]; a press release regarding a company of a CEO’s fraudulent behaviors, or recent oil prices.  See also ¶[0110]; Fortune 500 companies.  See also ¶[0002; data obtained from multiple sources); and
an input adapted to receive a set of information derived from the set of social media information based in part on the pre-processing, (see again ¶[0007]; organize observations into metadata attributes).
Ouimet further discloses the first set of information being associated with the first set of companies (see ¶[0054]; rate a company based on environmental friendliness), the first set of companies being associated with a set of securities (see ¶[0033]-[0038]; buy and sell recommendations to adjust the portfolio holdings accordingly);
the first set of information comprising a subset of information other than securities transaction or regulatory filing information (see ¶[0034], [0035], [0054], and [0057], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk);
wherein a set of sentiment scores are derived from the first set of social media information and are associated with the set of securities, the derivation of the sentiment scores based in part on the pre-processing (see again ¶[0034], [0035], [0054], [0057]. and [0086], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk.  See also ¶[0033]; funds with Exxon Mobil stock);
a composite index module executed by the processor and including code executable by the processor to generate a composite index for the set of securities based at least in part upon the set of information (see ¶[0032], [0038], [0052], [0057]. and [0086] and Table 5 and Fig. 15; ; and
an output adapted to transmit a first signal associated with the composite index (see ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness).
Ouimet does not explicitly disclose, but Usey discloses, the first signal comprising a real-time stream accessible in the web-based interface in the application on the client access device (see ¶[0037]-[0039]; streaming conversations and data updated in real-time).
Ouimet further discloses wherein the real-time stream is based at least in part on the set of sentiment scores associated with the set of securities in the composite index (see again ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness).
Ouimet does not specifically disclose, but Hoogs discloses, a pattern module adapted to provide a set of risk-indicating patterns (see ¶[0045]; a case library used to assess business risk); and
a risk identification module adapted to identify a second set of information derived from a second set of social media information, and identify within the second set of information a set of potential risks by using a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns, the second set of information being individual commentary or interactions and relating to a second set of companies (see ¶[0026]-[0028]; any natural language sources containing qualitative business event information with keywords such as "bankrupt," "RICO," "management takeover," or "SEC."  See also ¶[0045]; reasoning algorithms are used to represent degree of match between a probe case and the case in the library).
Ouimet further discloses and a second set of news articles from the plurality of information sources and being identified in real time (see ¶[0034], [0035], [0054], and [0057],  
Ouimet does not specifically disclose, but Hoogs discloses, and being temporally more recent than the first set of information (see abstract; determine business risk based on temporal proximity and the order of the qualitative business event information in the structured events record.); 
wherein the risk identification module is further adapted to: 1) automatically apply the risk-identification-algorithm to compare a set of seed words with words contained in the second set of social media (see again ¶[0026]-[0028]; any natural language sources containing qualitative business event information with keywords such as "bankrupt," "RICO," "management takeover," or "SEC."  See also ¶[0045]; reasoning algorithms are used to represent degree of match between a probe case and the case in the library).
Ouimet does not explicitly disclose, but Usey discloses, by using one or both of clustering or information theory processes, the set of seed words being stored in a database (see ¶[0058]; take advantage of clustering and other high availability features of an underlying database management system).
Ouimet does not explicitly disclose, but LAWRENCE discloses, and assigned a risk-type label or field representing a potential risk (see ¶[0404] and [0409]; a risk code field in a query process).
Ouimet does not explicitly disclose, but Usey discloses, 2) automatically apply the risk-indicating patterns to cluster risk indicative sentences from the second set of social media by extracting sentences containing a company name and clustering extracted sentences based on a set of features represented in electronic form (see ¶[0110]; incorporate search expressions and Topic Ticker ™ symbols containing the names of companies.  See also ¶[0100]; keywords, phrases, and lists of keywords or phrases).
 a revision module adapted to revise the composite index in substantially real time based on the second set of information and transmitting a signal associated with the revised composite index (see ¶[0050]; update the weight of the probe case and generate an alert if the weight reaches a predetermined threshold.
Furthermore, Usey discloses the second signal comprising the real-time stream accessible in the web-based interface in the application on the client access device (see ¶[0037]-[0039]; streaming conversations and data updated in real-time).
Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Hoogs discloses a computer product for analyzing business risk using event information extracted from natural language sources that generates alerts based on risk.  Usey discloses performing semantic analysis of streams of social media information for investors such as bankers and stock traders (see ¶[0048]).  It would have been obvious for one of ordinary skill in the art at the time of invention to analyze data streams as taught by Usey in the system executing the method of Ouimet and Hoogs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ouimet discloses an investment management system and method that attempts to minimize risk in a portfolio (see ¶[0034]).  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk by designating risk types and magnitudes with a risk code field.  It would have been obvious to include risk codes as taught by LAWRENCE in the system executing the method of Ouimet with the motivation to minimize risk types in a portfolio.
Hoogs additionally discloses wherein the real-time stream is based at least in part on the set of risk-indicating patterns (see ¶[0050]; update the weight of the probe case and generate an alert if the weight reaches a predetermined threshold).

Ouimet further discloses and the set of sentiment scores (see again ¶[0085]-[0086], Table 5, and Fig. 15; tables and charts with indices for risk and/or environmental friendliness),
and wherein at least one user-selectable element, associated with a server-based tool adapted to enter a user- directed command related to the revised composite index, is presented in the web-based interface (see ¶[0058] and [0061] and Fig. 10; a user may select investment rules via an interface).

Claim 22 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet does not specifically disclose, but Lawrence discloses further comprising a sentiment module executable by the processor to determine a first sentiment score associated with a first entity from the set of companies (see ¶[0094], [0157]-[0159], and [0306]; a relevancy metric for risk through natural language processing),
the sentiment score derived from the set of social media information (see ¶[0069]; a news or press organization).
Ouimet discloses data processing to determine an environmental rating of a business.  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine environmental risk through natural language processing 

Claim 23 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet further discloses wherein the composite index is one of a group consisting of: a composite environmental index (see Table 5); a composite corporate governance index; a composite human rights index; and a composite diversity index.


Claim 24 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet does not explicitly disclose, but Usey discloses, wherein the composite index is generated in real time  (see abstract; indexes and presentations of the data are continually updated and modified in virtually real-time).
It would have been obvious for one of ordinary skill in the art at the time of invention to update the data in real time as taught by Usey in the system executing the method of Ouimet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 (Previously Presented)
the system as set forth in claim 21.
Ouimet further discloses wherein the composite index module further comprises instructions executable by the processor to:
identify a first entity from the set of companies to which a green score will be assigned (see Table 1; an environmentally friendly score); and
calculate a green score associated with the first entity based at least in part on a set of social media information related to the first entity (see ¶[0034], [0035], [0054], and [0057], and Fig. 4A; a service provider provides an environmental friendliness rating based on social networking information such as websites and news which is used to calculate risk).
Claim 26 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 25.
Ouimet further discloses wherein the green score is arrived at based on one or more of the following positive criteria: product or manufacturing environmental related compliance or certification; energy efficiency (see ¶[0055]; renewable energy); corporate practices that promote environmental stewardship, consumer protection, human rights, and diversity, business/products involved in green technology, energy efficient technologies (see ¶[0055]; renewable energy), alternative fuel technologies, renewable resource technology and/or the following negative criteria: businesses involved in alcohol, tobacco, gambling, weapons, and/or the military (see ¶[0055]; military applications), and businesses not environmental standard compliant.

Claim 27 (Original)
the system as set forth in claim 21.
Ouimet does not specifically disclose, but Lawrence discloses, further comprising calculating a sentiment score concerning the composite index (see ¶[0094], [0157]-[0159], and [0306]; a relevancy metric for risk through natural language processing), and generating an alert signal concerning the composite index based at least in part on a change in the sentiment score (see ¶[0068]; alerts may be transmitted to users).
Ouimet discloses data processing to determine an environmental rating of a business.  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine environmental risk through natural language processing as taught by Lawrence in the system executing the method of Ouimet with the motivation to determine environmental rating.

Claim 28 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet does not specifically disclose, but Lawrence discloses, further comprising calculating a sentiment score set associated with the composite index and/or one or more entities from the set of companies (see ¶[0094], [0157]-[0159], and [0306]; a relevancy metric for risk through natural language processing).
Ouimet discloses data processing to determine an environmental rating of a business.  Lawrence discloses natural language processing to determine if a company is subject to environmental risk or regulatory risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine environmental risk through natural language processing 

Claim 29 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet additionally discloses further comprising a predictive model adapted when executed by the processor to arrive at a predicted behavior associated with the composite index and/or one or more entities from the set of companies (see ¶[0067]-[0068]; a model predicted value based on correlative behavior).
Claim 30 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 29.
Ouimet additionally discloses wherein the predictive model is adapted to generate an expression of the predicted behavior and/or a suggested action to take in light of the predicted behavior (see ¶[0067]-[0068]; a model predicted value based on correlative behavior).
Claim 31 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 30.
Ouimet further discloses wherein the suggested action relates to a trade decision concerning an investment and is one of a group consisting of buy, sell or hold (see ¶[0033]-[0038]; buy and sell recommendations to adjust the portfolio holdings accordingly).

Claim 32 (Original)
the system as set forth in claim 21.
Ouimet does not specifically disclose, but Hoogs discloses, wherein the set of information is identified based on a temporal value (see ¶[0049]; the pattern analyzer takes temporal relationships into account).
It would have been obvious to one of ordinary still in the art to include in the method of Ouimet temporal values in the data as taught by Hoogs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 35 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet additionally discloses further comprising: a classification module, one or more companies being selected for inclusion in the set of companies based on the classification (see ¶[0006]; include class levels for each asset).
Claim 37 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 26.
Ouimet further discloses wherein the composite index is comprised of companies certified green compliant (see ¶[0032], [0055], [0060], and [0061], and [0063]; apply exception-based investing rules based on class levels for each asset including a theme for environmental friendliness and environmental rankings).
Claim 38 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
Ouimet additionally discloses wherein the set of social media is obtained from one or more of the following: news websites; online forums; website of governmental agencies; websites of academic institutes, political parties; online magazine websites; blogging websites; microblogging websites; social and professional networking sites; online advocacy and fundraising websites; information aggregators; Facebook; and Twitter (see ¶[0032]; a newsletter from an environmental group or industry advisor qualifies as "online advocacy” and “information aggregator,” respectively).
Claims 15, 16, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  . 

Claim 15 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 1.
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence does not specifically disclose, but Wennberg discloses, further comprising: providing a set of risk-indicating patterns on a computing device (see Fig. 4; practice pattern variation data 404 associated with patient data 402); and
identifying within the set of information a set of potential risks by using a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns (see ¶[0009] .
Ouimet discloses a method for investment management that minimizes risk (see ¶[0002]).  Wennberg discloses a method for predicting financial risk events using statistical modeling and pattern recognition (see Wennberg ¶[0004]).  It would have been obvious for one of ordinary skill in the art to predict risk through pattern recognition as taught by Wennberg in the system executing the method of Ouimet with the motivation to minimize risk.
Claim 16 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, Lawrence, and Wennberg discloses the method as set forth in claim 15.
Ouimet does not specifically disclose further comprising: comparing the set of potential risks with the risk-indicating patterns to obtain a set of prerequisite risks;
generating a signal representative of the set of prerequisite risks; and
storing the signal representative of the set of prerequisite risks in an electronic memory.
However, Wennberg discloses further comprising: comparing the set of potential risks with the risk-indicating patterns to obtain a set of prerequisite risks (see ¶[0053]; facts correlated to a predicted risk outcome);
generating a signal representative of the set of prerequisite risks (see ¶[0088]; a database of actionable information may be created); and
storing the signal representative of the set of prerequisite risks in an electronic memory (see again ¶[0088]; a database of actionable information may be created).
Ouimet discloses a method for investment management that minimizes risk (see ¶[0002]).  Wennberg discloses a method for predicting financial risk events using statistical modeling and pattern recognition (see Wennberg ¶[0004]).  It would have been obvious for one 

Claim 33 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence does not specifically disclose, but Wennberg discloses, further comprising a risk mining module adapted to identify potential risks associated with the set of companies, the risk mining module comprising code when executed by the processor adapted to:
based on a set of risk-indicating patterns stored in the memory and executed by the processor (see Fig. 4; practice pattern variation data 404 associated with patient data 402), identify within the set of information a set of potential risks by using a risk- identification-algorithm based, at least in part, on the set of risk-indicating patterns (see ¶[0009] and [0053]; healthcare treatment pattern variation data associated with certain risk events and facts correlated to a predicted risk outcome).
Ouimet discloses a method for investment management that minimizes risk (see ¶[0002]).  Wennberg discloses a method for predicting financial risk events using statistical modeling and pattern recognition (see Wennberg ¶[0004]).  It would have been obvious for one of ordinary skill in the art to predict risk through pattern recognition as taught by Wennberg in the system executing the method of Ouimet with the motivation to minimize risk.
Claim 34 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, Lawrence, and Wennberg discloses the system as set forth in claim 33.
wherein the risk mining module further comprises code adapted to:
compare the set of potential risks with the risk-indicating patterns to obtain a set of prerequisite risks (see ¶[0053]; facts correlated to a predicted risk outcome);
generate a signal representative of the set of prerequisite risks (see ¶[0088]; a database of actionable information may be created); and
store the signal representative of the set of prerequisite risks in an electronic memory (see again ¶[0088]; a database of actionable information may be created).
Ouimet discloses a method for investment management that minimizes risk (see ¶[0002]).  Wennberg discloses a method for predicting financial risk events using statistical modeling and pattern recognition (see Wennberg ¶[0004]).  It would have been obvious for one of ordinary skill in the art to predict risk through pattern recognition as taught by Wennberg in the system executing the method of Ouimet with the motivation to minimize risk.
Claims 18 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  inafter ‘Beldock’). 

Claim 18 (Previously Presented)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the method as set forth in claim 17.
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence does not specifically disclose, but Beldock discloses, wherein the classification involves certifying companies as green compliant, and wherein each of the one or more companies selected for inclusion in the set of companies is certified green compliant (see col 2, ln 9-32; environmental certification based on profitable environmental measures).
Ouimet discloses a method for providing environmental friendliness scores to determine investment strategies.  Beldock discloses a method for environmental certification based on measures.  It would have been obvious for one of ordinary skill in the art at the time of invention to certify an entity as taught by Beldock in the system executing the method of Ouimet with the motivation to provide knowledge about companies that have maintained a high standard of environmental performance (see Beldock col 1, ln 51-31).

Claim 36 (Original)
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence discloses the system as set forth in claim 21.
The combination of Ouimet, Cohen, Usey, Hoogs, and Lawrence does not specifically disclose, but Beldock discloses, wherein the classification module is further adapted to certify companies as green compliant, and wherein each of the one or more companies selected for inclusion in the set of companies is certified green compliant (see col 2, ln 9-32; environmental certification based on profitable environmental measures).
Ouimet discloses a method for providing environmental friendliness scores to determine investment strategies.  Beldock discloses a method for environmental certification based on measures.  It would have been obvious for one of ordinary skill in the art at the time of invention to certify an entity as taught by Beldock in the system executing the method of Ouimet with the motivation to provide knowledge about companies that have maintained a high standard of environmental performance (see Beldock col 1, ln 51-31).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624